Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims that encompasses a plurality of disclosed patentably distinct species for each of “endotoxin masker”, “a modulator”, “an agent”, “a first heteroatom-substituted aliphatic”, “a second heteroatom-substituted aliphatic”, and “a protein”. 
Each of the “endotoxin masker”, “a modulator”, “an agent”, “a first heteroatom-substituted aliphatic”, “a second heteroatom-substituted aliphatic”, and “a protein” as disclosed through the claims and the specification encompasses an inordinately a large number of structurally, functionally and patentably distinct compounds.  Endotoxin masker as disclosed throughout the claims encompasses a diverse groups and in each of the diverse group, encompasses structurally and functionally distinct compound. Even for protein as masker, protein encompasses and enzyme, a hormone or an antibody (see claim 25). An enzyme is structurally distinct from an antibody and is distinct with respect to reactivity’s and a hormone is distinct with respect to structure and function from an antibody or an enzyme. The modulator as disclosed throughout the claims encompasses structurally and functionally distinct compounds. As for example, “heteroatom substitured aliphatic” encompasses various types of compound with distinct structure and functions comprising various heteroatoms and aliphatic structures. As for example, aliphatic amines, aliphatitic esters, aliphatic alcohol, aliphatic acids, aliphatic sulfate and so on are all comprises 
Therefore, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of the following, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable: 
A single disclosed species representing “endotoxin masker”. Note that the election of species should be directed to a species (not generic). As for example, if detergent is elected, Applicant is first required to elect either one of cationic, anionic, nonionic, or amphoteric detergent and is then further required to elect a single disclosed species representing the elected type of detergent. 
A single disclosed species representing “a modulator”. As for example, if aliphatic alcohol is elected, Applicant is further required to elect a single species for the aliphatic alcohol.
A single disclosed species representing “an agent” which influences hydrogen bonding. As for example, if cation is elected, Applicant is further required to elect a single species for the cation. If Chaotropic 
A single species representing “first heteroatom-substituted aliphatic”.
A single species representing “second heteroatom-substituted aliphatic”.
A single species representing “a protein” capable of binding a detergent.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species have acquired a separate status in the art due to their recognized divergent subject matter.
the species are patentably distinct and require a different field of search (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search queries).
The species are not obvious variants of each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.